Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tillman, Sr. (US Patent No. 5,971,761) in view of Coben (US PGPub. No. 2009/0305606 A1).
In Reference to Claims 1 and 3-8
 	Tillman teaches (Claim 1) A play mat, comprising: an upper sheet comprising a top surface and an underside surface (item 11, fig’s 1 and 2); a lower sheet comprising a top surface and an underside surface (item 34, fig’s 2/2a; note bottom layer is described as item 34, however, it is mislabeled in fig’s 2 and 2a as item 32); a pocket defined by the underside surface of the upper sheet and upper surface of the lower sheet (area between lower surface of item 11 and upper surface of item 34 (/32), fig’s 2 and 2a); electrical conductors provided in the pocket (circuit printing of item 21, fig’s 2, 2a, and column 4 lines 31-32); the upper sheet comprising a graphic representation of [indicia] (items 13, fig. 1) and an aperture disposed within the graphic representation of the [indicia] (openings in item 11 where items 12 are located, fig’s 1 and 2); a light source disposed in the pocket in substantial alignment with the aperture (items 17, fig’s 1 and 2); and a power source electrically connected to the electrical conductors (item 32, fig’s 3 and 4).
(Claim 3) whereby the power source is a battery pack (column 4 lines 55-57);
 (Claim 4) further comprising an electrical controller disposed between the power source and the light source (items 26 and 31, fig. 3; column 4 lines 35-38); 
(Claim 5) whereby the light source is one of a light bulb or an LED (column 4 lines 4-5); 
(Claim 6) whereby the underside surface of the lower sheet comprises a pouch (item 33, fig. 4); 
(Claim 7) whereby the power pack is stored within the pouch (fig. 4); 
(Claim 8) whereby the power pack is removable from the pouch (fig. 4).
	Tillman fails to teach the indicia being a traffic light of claim 1. 
	Coben teaches (Claim 1) a graphical representation of a traffic light (paragraph 0008).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the play mat of Tillman with the feature of a graphical representation of a traffic light as taught by the play environment of Coben for the purpose of providing a more diverse range of indicia allowing for an enhanced play environment as taught by Coben (paragraph 0003), making the device more versatile, and more interesting and attractive to the users. 
	Further, it has been held that when the claimed printed matter is not functionally related to the substrate in an unobvious manner, it will not distinguish the invention from the prior art in terms of patentability. See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004); In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 403-04 (Fed. Cir. 1983). The fact that the content of the printed matter placed on the substrate may render the device more convenient by providing an individual with a specific type of play mat does not alter the functional relationship.  Mere support by the substrate for the printed matter is not the kind of functional relationship necessary for patentability. Thus, there is no novel and unobvious functional relationship between the printed matter e.g. traffic light indicia and the substrate e.g. play mat, which is required for patentability.

In Reference to Claim 2
The modified device of Tillman teaches all of claim 1 as discussed above. 
Tillman further teaches (Claim 2) whereby the electrical conductors are attached to the [] surface of the [lower] sheet (fig’s 2 and 2a).
Tillman fails to teach the feature of the conductors being attached at the upper sheet instead of the lower sheet. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the conductors on the upper sheet instead of the lower sheet merely as a matter of engineering design choice since it has been held that rearrangement of parts is an obvious matter of design choice where the operation of the device is not modified. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Since the device would operate identically regardless of where the conductors are located, this minor rearrangement of parts is not a patentable advance. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose inventions similar to applicant’s claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424. The examiner can normally be reached Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH B BALDORI/Primary Examiner, Art Unit 3711